IN THE SUPERIOR COURT FOR THE STATE OF DELAWARE
CHERI BLACK,

Plaintiff,
C.A. No. N20C-08-020 MMJ

Vv.

NEW CASTLE COUNTY,

Nee Nee? Nee Nee” Nee eee Nee” eee” See”

Defendant.
On Defendant’s Motion to Dismiss
GRANTED

Plaintiff Black filed a Complaint and subsequently an Amended Complaint.
Both documents are pro se and handwritten. The handwriting and style are identical
to pleadings filed in related litigation by Black’s mother, Emily Baldwin. In total,
there are now seven related cases nominally filed by Black, Emily Baldwin, or
Maxine Baldwin (Emily Baldwin’s sister).

The procedural and factual history of this litigation is set forth in the Court’s
recent decisions - Baldwin v. New Castle County, Del. Super., C.A. No. N20C-12-
126, Johnston, J. (Sept. 14, 2021) (Opinion) and Black v. New Castle County, Del.
Super., C.A.No. N20C-08-270, Johnston, J. (Sept. 14, 2021) (Opinion). Both
Opinions found that all related cases have been instigated and managed by Emily

Baldwin, who is engaging in the unauthorized practice of law.
The Court ruled:

ANY FUTURE CLAIMS BROUGHT AT THE BEHEST AND

UNDER THE DIRECTION OF EMILY BALDWIN WILL BE

SUMMARILY DISMISSED ON THE GROUNDS THAT EMILY

BALDWIN IS ENGAGING IN THE UNAUTHORIZED

PRACTICE OF LAW.

The instant case involves: the same property; the same fire damage; the same
dispute about the proper recipient of insurance proceeds from the fire loss; and the
same related disputes about the property with New Castle County.

The Court finds that Emily Baldwin has instigated and directed this case and
is engaging in the unauthorized practice of law in Delaware

THEREFORE, this case is hereby SUMMARILY DISMISSED WITH
PREJUDICE. Defendant’s Motion to Dismiss is hereby GRANTED ON
OTHER GROUNDS.

IT IS SO ORDERED.

Dated: UW i, A/

    
  

 

Th onorablé Mary M. Johnston
Delaware Superior Court Judge